Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on May 04, 2022 have been entered and considered. Claims 4 – 6, 8 and 18 – 20 have been canceled. Claims 1 – 3, 7 and 9 – 17 are pending in this application. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Shan’214, and has modified the 103 rejections over Shan as detailed in Office action dated March 11, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3,7 and 9 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shan US 2013/0253105 A1 (Shan) in view of Shan US 2015/0252214 A1 (Shan’214) and further in view of Ito WO 2010/038745 A1 (Ito). English Derwent Abstract of the WO patent is relied upon herein. 

Considering claims 1, 7, 8 – 12, 14, 16 and 20, Shan teaches at [Abstract] a polymer composition, useful in extrusion coated article, comprises poly(phenylene ether), hydrogenated block copolymer e.g. conjugated diene, polybutene, flame retardant, anti-UV agent, copolymer e.g. ethylene, and polyolefin homopolymer. Further, Shan teaches in embodiment 19, page 39, a composition comprising: (a) 15 to 30 weight percent of a poly(2,6-dimethyl-l,4-phenylene ether) having an intrinsic viscosity of 0.3 to 0.6 deciliter per gram measured in chloroform at 25 °C; (b) 30 to 45 weight percent of a combination of two or more hydrogenated block copolymers of an alkenyl aromatic compound and a conjugated diene; (c) 5 to 10 weight percent of a polybutene; (d) 2 to 10 weight percent of bisphenol A bis(diphenyl phosphate); (e) 2 to 10 weight percent of melamine polyphosphate; (f) 5 to 20 weight percent of aluminum diethylphosphinate; (g) 0.1 to 10 weight percent of an anti-UV agent wherein the agent comprises 2-(4,6- diphenyl-I,3,5-triazin-2-yl)-5-hexyloxy-phenol; (h) 5 to 10 weight percent of a polypropylene homopolymer; and (i) 4 to 20 weight percent of titanium dioxide. The composition is used in a process for jacketing an electrical cable [claim 26].      
Moreover, although Shan teaches the use of UV agents, it does not specifically recognize the use of a benzotriazole comprising UV agent. However, Shan’214 teaches at [0050, Claims 1 – 22, and Examples 2 – 3, 5 – 6 and 9] a cable jacketing composition, comprising: (a) 20 to 40 weight percent of a poly(phenylene ether); (b) 25 to 50 weight percent of a hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene; (c) 10 to 47 weight percent of a flame retardant that can be bis-phenol A bis- diphenylphosphate (BPADP) or resorcinol bis-diphenylphosphate (paragraph [0050)); (d) 5 to 15 weight percent of a polybutene; and 0.1 to 5 percent of a benzotriazole-type UV agent. Therefore, as Shan and Shan’214 are both directed to polymeric compositions for cable applications comprising as main components polymer, organophosphate flame retardants, and UV agents, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results; MPEP 2144.06 I. In this case, the UV absorber agents are both taught to be useful for protecting the cable jacketing composition from UV degradation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention with reasonable expectation of success to substitute Shan’s UV agent with Shan214’s benzotriazole comprising UV agent.    
   
Moreover, although Shan teaches the at [0050] the use of use of solid organophosphate ester flame retardants, such as tris(alkylphenyl)phosphate, known to be a colorless solid having a melting point of 48 – 50 degrees C, Shan does not recognize the use of organophosphate FR having a melting point between 60 and 150 degrees C. However, Ito teaches at [Abstract] adhesive compositions comprising (meth)acrylic acid ester polymer) as the polymer component; bis(diphenyl)phosphate) having a melting point of 20 degrees C or less; and Flame Retardant PX 200 or bis(2,6-dimethylphenylphosphate) having a melting point of 95 degrees C, and a structural formula;
  
    PNG
    media_image1.png
    458
    864
    media_image1.png
    Greyscale


As Shan and Ito are both directed to polymeric compositions comprising polymer and solid organophosphate flame retardants, as main components, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results; MPEP 2144.06 I. In this case, the organophosphate flame retardants are both taught to be useful flame retardant component for said compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention with reasonable expectation of success to substitute Shan’s FR component with Ito’s FR PX 200 motivated by the desire to produce a composition having FR properties, wherein the FR component has a higher melting point.   

Considering claims 2 and 3, Shan is relied upon as set forth above in the 102 rejection of claim 1. Further, although Shan teaches at [0040] that the poly(phenylene ether) comprises a polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer, it does not specifically recognize that the portion is between 25 and 35 %. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the % content of triblock copolymer since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed % content of triblock copolymer is critical and has unexpected results. In the present invention, one would have been motivated to optimize the % content of triblock copolymer motivated by the desire to provide the composition with desired mechanical properties.  

Considering claims 4 – 6, Shan is relied upon as set forth above in the 102 rejection of claim 1. Further, Shan does not recognize the specific alkyls represented by R1 or R2 in the subject claims. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select p[articular alkyl groups for the organophosphate disclosed by Shan with a reasonable expectation of success, when it is desired to provide the composition with a particular degree of flame retardancy. 

Considering claims 13, 15 and 17 , Shan teaches at [0024] that when the poly(phenylene ether) is a poly(2,6-dimethyl-1,4-phenyleneether), the intrinsic viscosity range of about 0.3 to about 0.6 deciliter per gram can correspond to a number average molecular weight range of about 16,000 to about 25,000 atomic mass units.


Response to Arguments

Applicant's amendments and accompanying remarks filed on May 04, 2022 have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Shan’214, and has modified the 103 rejections over Shan as detailed in Office action dated March 11, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on May 04, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





      
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789